                  UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO



UNITED STATES OF AMERICA,                                 No. 13-853
                   Appellee

                                        v.

VALENTÍN VALDES AYALA
                 Defendant-Appellant


                  MOTION INFORMING DEFENDANT’S
                 QUARANTINE STATUS, REQUESTING
              CONTINUANCE OF HEARINGS, WITH DEFENSE
                     CALENDAR INFORMATION


TO THE COURT:

      Valentín Valdes Ayala, though his undersigned counsel respectfully submits

the following information regarding his quarantine status, and requesting

continuance of the hearings currently scheduled for Monday, August 16 at 11:30

and Wednesday, August 18, for the reasons that follow.

       1. In response to the Court’s order in compliance with the current COVID-
19 protocols issued on Friday, August 13, counsel sought to learn the vaccination
status of both the defendant and his son, who intends to attend both hearings.
       2. She was informed today, Saturday, August 14, that:
       !Defendant Valdes is not vaccinated,
       !He is in quarantine. He was recently subject to a surgical procedure, with
       stitches removed during the week of August 9-13.
      3. At present, counsel has no information about when the quarantine period

is expected to end. She will endeavor to do so on Monday, August 16, when legal

personnel will be available at MDC.

      4. Counsel will file the vaccination information for herself and Mr. Valdés’

son (both fully vaccinated) at the designated site once further dates are set for the

hearings.

      5. In light of the foregoing, and counsel’s previously established schedule, it

is respectfully requested that the hearings be set for any time after Wednesday,

September 8, with the exception of Friday, September 10, when counsel has a re-

sentencing scheduled in Old San Juan at 9 AM in United States v. Aldolfo León

García-Sierra (14-166(FAB). She also has an in-person resentencing hearing in

United States v. Obel Cruz Pérez, 08-311(DRD) on Friday, August 27, at 10:30

AM, also in Old San Juan.

      Counsel has two appellate briefs due by August 1 (in Nos. 19-1491 and 19-

2020 in the First Circuit, and No. 21-143 in the Supreme Court of the United

States).

      She has depositions in a civil matter (SJ2020-CV-05183) pending in the

court of first instance of San Juan scheduled for August 20, 26, September 2, 3,

and 7, and a status hearing in that matter on September 16.

      6. Counsel respectfully submits that the hearing ordered at DKT 301 on
May 19 of this year has not yet been held. It contemplates an attorneys-only in-

person hearing prior to any dispositional one in order to discuss pending legal

issues. The nature of the hearing provisionally set for August 18, pending

resolution of the representation issue, is not clear to the undersigned. She therefore

requests that this be clarified in any further scheduling order.

      WHEREFORE, it is respectfully requested that the foregoing be taken in

consideration, and a further date for these hearings be set consistent with the

foregoing information and the Court’s calendar be set, with clarification regarding

the hearing contemplated at Docket 301.

                                               RESPECTFULLY SUBMITTED,


      14 August 2021                           S/ Linda Backiel
                                               LINDA BACKIEL
                                               US District Court Bar #8766
                                               Av. Sierra Morena #267
                                               PMB 597
                                               San Juan, Puerto Rico
                                               00926-5583
                                               787-751-4951

                                               lbackielr@gmail.com

I HEREBY CERTIFY that I have on this date filed this Motion in Compliance
using the court’s electronic filing service which will notify the office of the United
States Attorney for the District of Puerto Rico, the only other party in interest. A
courtesy copy has also been sent to AUSA Mariana Bauzá by email.
24 May 2021   S/ Linda Backiel
